Citation Nr: 1429891	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to August 1962.

This case comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran claims that he has hearing loss disability and tinnitus as a result of noise exposure during active service.  He asserts that during basic training at Fort Jackson he fired a rifle and was near exploding dynamite several times, and that his ears ached but he did not go to sick call because he did not want to be recycled to a different group.  He also asserts that at Fort Gordon he had to qualify with a shotgun, rifle, and pistol.  He further asserts that at Fort Bragg he had to qualify with a rifle and machine gun.  He asserts that he was not provided with hearing protection at any time.  

In his claim for benefits, the Veteran indicated that his hearing loss disability and tinnitus began in 1985.  In his May 2009 notice of disagreement, he indicated that VA audiologists had told him that his hearing loss was caused by exposure to loud noise during service.  In the November 2009 substantive appeal, he stated that a VA audiologist had told him that his tinnitus was caused by his hearing loss disability.

The service medical records show 15/15 hearing on both spoken and whispered voice testing in July 1960 and July 1961, prior to active service.  During active service, December 1961 audiometric testing revealed a puretone threshold of 15 decibels for each of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A July 1962 hearing test indicates a normal audiogram but does not show the actual puretone thresholds.

After service, VA medical records show complaints of hearing loss in October 2008 and a diagnosis of bilateral sensorineural hearing loss in November 2008.  

Because of the Veteran's report of noise exposure during active service and a current diagnosis of bilateral hearing loss disability, he should be provided a VA audiology examination to determine whether any hearing loss disability or tinnitus is related to noise exposure during service.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through January 2009.  Thus, any treatment notes since that time should be obtained.  Also, in a December 2010 statement, the Veteran's representative requested that the RO obtain reports of hearing tests from the Veteran's former employer.  Later that month, the RO asked the Veteran to complete an authorization form to allow VA to obtain those records.  However, the Veteran did not reply.  Although the Veteran failed to reply, as the appeal is being remanded, he should be given another chance to comply.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form for his former employer to allow VA to request the reports of hearing tests, as previously identified by the representative in a December 2010 statement.  Then, attempt to obtain those reports.

2.  Obtain any VA treatment records since January 2009.

3.  Then, schedule the Veteran for a VA audiology examination to determine the etiology of any bilateral hearing loss disability or tinnitus.  The examiner should review the claims file and note that review in the report.  The examiner should be advised of the Veteran's reported noise exposure during active service, to include from pistols, rifles, shotguns, machine guns, and explosions.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability is related to active service?  The examiner should address the Veteran's report of in-service noise exposure and hearing loss symptomatology since service.  A negative opinion cannot be solely based upon a finding of normal hearing at separation.  

(b)  Is it at least as likely as not (50 percent or greater probability) that tinnitus is related to active service?  The examiner should address the Veteran's report of in-service noise exposure and tinnitus symptomatology since service.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated (worsened beyond the natural progress of the disease) by the hearing loss.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

